In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00041-CV
      ___________________________

              C.B., Appellant

                     V.

              A.B., Appellee



  On Appeal from the 355th District Court
          Hood County, Texas
       Trial Court No. D2018067


Before Sudderth, C.J.; Gabriel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

                                   I. INTRODUCTION

       Appellant C.B. (Father) appeals portions of the trial court’s final decree of

divorce. In two issues, Father argues (1) that the evidence does not support the trial

court’s division of the marital estate and (2) that the trial court abused its discretion by

ordering that appellee A.B. (Mother) has the exclusive right to designate the primary

residence of the couple’s child (Child) “within Hood County, Texas[,] and within 60

miles of Anchorage, Alaska.” We will affirm.

                                   II. BACKGROUND

       At the final divorce hearing, Mother testified that she and Father married in

August 2013 and that the couple had one child together—Child. Mother also has an

older daughter from a prior marriage (Sister), whose father lives in Anchorage.

According to Mother, she was born and raised in Anchorage, and that is where her

family lives. It is also where she met Father. Because Father is employed by the

Army Corps of Engineers, and because the work he was performing in Anchorage

had been completed, the couple moved to Texas after Father decided that he would

rather take a position with the Army Corps of Engineers in Fort Worth, Texas, rather

than Nebraska. But Mother said that it was always the couple’s plan to move back to

Anchorage after Father had accrued enough time with the Army Corps of Engineers.

       By Mother’s account, when the couple lived in Anchorage, Father had a busy

schedule that often included his going on four-week-long work trips. Since the couple
                                             2
had been in Texas, Father’s work schedule evolved into his being on the road for one

to two weeks at a time, with Father routinely only staying in the couple’s residence on

the weekends. Mother testified that she had been a stay-at-home mom since the

family moved to Texas. While Mother was on the stand, her attorney introduced a

W-2 demonstrating that Father had made $87,621 gross income in 2017. Mother also

said that Father received $1,600 monthly for disability pay and that Child had medical

insurance available to her through Tricare.

      Mother averred that she had begun working two weeks prior to the

September 24, 2018 hearing. According to Mother, she works six and one-half hours

a day and earns $10 per hour. Mother said that if she remained in Texas, her monthly

expenses would be $4,771.70, but if she moved back to Anchorage her monthly

expenses would reduce to $3,201.67. By Mother’s account, her expenses would be

less in Anchorage because she would be living with her grandparents, who raised her,

and they would help her with childcare and expenses. She also said that if she

returned to Anchorage, her earning capacity would increase, and she believed she

could return to her old job there making $13 per hour.

      Mother said that the reason she filed for divorce was because she learned that

Father was having an affair. She also said that Father is now living with the person he

was having the affair with (Girlfriend), who lives two and one-half hours away from

where Mother and Child live. By Mother’s account, this distance has affected Father’s

ability to have a relationship with Child, but Father does routinely Skype with Child.
                                              3
Mother said that Father’s work and other commitments often interfered with his

ability to pick Child up for visitation and that Girlfriend had picked up Child multiple

times because Father was either working or hunting. Mother said that communicating

with Father had been “stressful” and that “something always comes up” when the

two discuss visitation with Child. Mother testified that during the pendency of the

divorce, Father had paid the bills sporadically—including the rent where she and

Child were living—and that because of this, she had to borrow money from her

grandparents to pay bills. She also said that during the marriage, she and Father had

borrowed large amounts of money from her grandparents.

      Mother averred that she was asking the court to allow her and Child to move to

Anchorage. Mother proposed that Father have standard possession of and visitation

with Child, including her staying with him during summers and major holidays. She

also said that Father could visit Child in Alaska “any time he wanted to come up.”

Mother testified that it was feasible for Father to visit Child in Anchorage because he

had multiple friends there, and he owns a rental home forty-five minutes away from

Anchorage that was housing long-time friends of his. Mother stipulated that the

Alaska home was Father’s separate property. According to Mother, there are direct

flights from DFW airport to Anchorage that last six hours and cost roughly $500. She

also asked the court that, when he comes to visit Child, Father’s visits occur within

sixty miles of Anchorage—a distance that would allow for visitations to occur at the


                                           4
home Father owns in Alaska. She stated that her schedule in Anchorage would be

flexible enough to accommodate Father’s visits with Child.

      Mother averred that at Father’s request, she submitted to a drug test and that

the results were negative. As she testified, the trial court admitted into evidence the

results of her drug test. Mother stated that even though she had taken her drug test,

Father had not taken one because when he went for the test, his nails were not long

enough for a sample. Mother said, however, that this was unusual because, even

though his fingernails varied, he typically had long toenails and that he did not

normally get manicures or pedicures.

      Mother stated that returning to Anchorage would have a positive impact on her

and Child’s life because Mother had missed her family, and the ability to live with her

grandparents would provide a better home for Child. She also said that all of her

cousins live in Anchorage and that there are multiple relatives that are around Child’s

age. Mother recalled a recent visit to Anchorage and how she was able to take Child

camping and fishing “and kind of gave her the life that [Mother] had growing up.”

Mother said that although she had relatives living in Texas, she did not know many of

them, had not seen many of them in years, and did not know where they lived.

Mother acknowledged that she had a babysitter she trusted for Child that lived a few

houses away and that she had started recently dating someone she has known for

many years that lives nearby. Nevertheless, she averred that neither she nor Father

had any real support system in Texas. She also said that because of his job, Father
                                          5
was rarely around their Texas residence. Mother stated that the parenting arrangment

that she proposed was in Child’s best interest.

      Mother’s grandfather (Grandfather) testified at the hearing. Grandfather said

that he had raised Mother most of her life and that he and his wife had visited

Mother, Father, Child, and Sister once or twice a year since they had moved to Texas.

Grandfather said that it was a viable option for Mother and her daughters to move to

the grandparent’s home in Anchorage because they have a large home that contains

up to seven bedrooms (some of which currently serve as offices that can easily be

converted to bedrooms). Grandfather said that there is a large support system in

Anchorage for Mother and her daughters, including himself, his wife, Mother’s

mother, and two of Mother’s uncles.

      Grandfather said that he had loaned Father and Mother money in the past,

including an $18,000 loan for the purpose of paying off debts from Father’s prior

divorce. He also said that during the pendency of the divorce, he had financially

assisted Mother, mainly for legal bills. Grandfather said that he has never had any

concerns about Mother’s parenting abilities and that he believed it was in Child’s best

interest that she be allowed to move to Anchorage with Mother. Grandfather also

said that he could think of no good reason for Child to remain living in Texas given

the minor support network she has in Texas versus the robust support network Child

would have in Anchorage.


                                           6
      Father also testified at the hearing. Father averred that he had made between

$87,000 and $89,000 gross income in 2017 and receives $1,600 monthly as a disability

payment. Father said that he was currently paying $1,420 a month in child support to

Mother. Father stated that as a driller for the Army Corps of Engineers, he works

“regions” and that currently he was assigned to a region that covered “Fort Worth to

Waco to Fort Hood.”

      Father said that he objected to Child moving to Anchorage because he believed

that he would not have the ability “to be her father or spend any time with her.”

Father said that his research into flights from DFW to Anchorage revealed that flights

can last between eight and twenty-three hours and can cost between $600 and $1,200.

He also stated that if he were to drive to Anchorage from his home, it would take him

two days if he drove eighteen hours each day.

      According to Father, at the time of the hearing, his current visitation schedule

was to visit Child on the first, third, and fifth weekend of every month on Saturdays

from 10:00 a.m. until 7:00 p.m. and on Sundays from 9:00 a.m. until 6:00 p.m.

According to Father, visitations with Child were difficult because he lived 112 miles

away from her, and he routinely was scheduled to work every other weekend. But

Father averred that he and his boss were trying to work out a schedule so that he

could be off for more visitation weekends.

      By Father’s account, he and Mother had communication problems regarding

visitations and that after Mother and her daughters had spent the entire month of July
                                             7
in Alaska, she did not communicate with him for three weeks after she returned. He

also said that Mother did not effectively communicate with him regarding Child’s

medical needs.

      Father denied having an affair while together with Mother and said that he only

started dating Girlfriend after he and Mother had separated, but he agreed that he had

known Girlfriend prior to the separation—he met her through one of his friends

when he went with a group to a bar one night. According to Father, he was unaware

that the drug test he was to take would be done via nail clippings, and he had gone

and attempted to take the test, but the lab determined that his nails were too short to

retrieve a sample. By Father’s account, he returned a week later and the lab took nail

clippings, but he had not heard back regarding any results of a test. Father said that

he routinely trims his fingernails because he works with his hands and that he

routinely trims his toenails because he wears steel-toed boots to work.

      Father said that most of Mother’s family in Alaska have “an extensive criminal

record” and that the grandparents lived in Florida during winters. Father stated that

he was concerned that if Child moved to Anchorage she would not see him often

enough and that eventually she would not remember him well and not have “the

father figure in her life that she needs.” He also said that he does not accrue enough

vacation time to be able to visit Anchorage regularly and that frequent travel would be

cost prohibitive. Father said that he was asking the court to set a geographical

restriction that Child remain in Texas and that he would be willing to travel anywhere
                                           8
in Texas to visit Child. He also averred that he had “years of work lined up” in his

current region and that it was unlikely that he would be relocating any time soon.

      On cross-examination, Mother’s attorney introduced a photograph of Father

and Girlfriend getting pedicures.       Father agreed that he had captioned the

photograph, ostensibly on social media, with the statement, “[I]t’s what you do when

your plans with your daughter get denied.” Father said that he did not know exactly

when the photograph was taken but that it must have “been just a couple of weeks”

before the hearing when he allegedly was told that he could not visit with Child that

weekend.    According to Father, Mother had denied him visitation because she

believed he “was under the influence that weekend.” But Father agreed that he got

his manicure either a week before or a week after he was unable to provide a nail

sample to the lab for drug testing.

      Mother’s attorney also introduced a series of text messages between Father and

his friend that transpired before divorce papers were served on him. Initially, Father

said that he did not know who had sent the texts, at one point even claiming that his

phone had been “tapped” and that Mother had “hacked” his Facebook account. But

eventually, Father reluctantly agreed that he had texted his friend a picture of

Girlfriend, allegedly before she was his girlfriend, and a picture of a pro se divorce

petition. Specifically, Father texted his friend that he would be “dropping divorce

papers soon.” Father also texted his friend that he had not been happy being married

to Mother “for a long time” but that he was “not looking forward to the child
                                           9
support.” Father further texted that he was going to offer Mother $800 a month in

child support as well as his house in Alaska. On the stand, Father admitted that he

was surprised by Mother’s filing for divorce.

      Other texts between Father and his friend stated that Father was happy when

he was with Girlfriend. The texts also revealed, and Father admitted, that Girlfriend

had visited him in New Mexico for a week prior to him being served, but he swore

that the two were just friends at that time. In other texts, Father asked his friend not

to say anything to anyone about Girlfriend until “the dust settled.” Another text from

Father stated that he would be bringing Girlfriend to “the ranch” soon. The friend

replied that he did not think that was a good idea while Father and Mother were still

married.

      Further texts between Father and his friend showed extensive conversations

about marijuana—including a discussion about the friend’s dad growing marijuana—

and about cocaine use. In one particular text, Father stated that he was quitting

marijuana “until after this is over” and that if “she trie[d] to pull anything, [Father

could] use [Mother’s own drug use] against her.” In the same series of texts, Father

relayed how Girlfriend “knows everything,” apparently regarding his drug use and the

marijuana growing. Another text from Father stated that Mother did not “know

about” Girlfriend, but “[Mother] has suspicions.”

      The texting goes on to reveal a conversation between Father and his friend

wherein the friend tells Father to be careful and that if Mother could prove Father
                                          10
had been committing adultery, it would look bad in court and affect the division of

the marital estate.     Father responded to that text by stating, “She can’t prove

anything.”

         Other texts stated that Father was willing to let Mother move to Alaska with

Child and that he would pursue custody of Child in the future. In another text,

Father asked his friend, “How can I get custody if I am gone all the time[?]”

         Father testified that initially he was okay with the idea of Child moving to

Anchorage with Mother and that was why he texted those messages. Father also

admitted that he had offered Mother at least three settlements wherein Mother would

have been allowed to take Child with her to Anchorage, but that Mother had deemed

the offered settlements as “not good enough.” Father said that he changed his mind

about Child moving to Anchorage after he had experienced visitation issues regarding

Child.

         Father stated that he and Mother had both habitually used marijuana in the past

and that Mother had used marijuana while pregnant with Child, but Father admitted

that he “didn’t say anything” to Mother about her use while pregnant. Father claimed

that he had stopped using marijuana right after he and Mother separated because he

“realized that [he] was using it as a crutch for [his] emotional discontent.” According

to Father, Mother’s mother and one of her uncles smoke marijuana. Father claimed

that he had even smoked marijuana with both of them.


                                           11
      In the final divorce decree, the court ordered, among other things, that Father

and Mother were to be joint managing conservators of Child with Mother having

primary custody and “the exclusive right to designate [Child’s] primary residence

within Hood County, Texas[,] and within 60 miles of Anchorage, Alaska.” The trial

court further ordered that “as long as [Child] is under three (3) years of age and

Respondent, [Father], does not reside in Alaska, [Mother] shall reimburse [Father] for

twenty-five percent (25%) of his travel (coach flight costs only) to Alaska for his

periods of possession as set out herein.” Child was one year old at the time the trial

court entered its final decree. This appeal followed.

                                   III. DISCUSSION

A.    Division of the Marital Estate

      Even though Father briefs two issues on appeal, his first issue arguing that the

evidence does not support the trial court’s division of the couple’s estate is now moot.

Father complains specifically in his first issue that the trial court erred by ordering him

to maintain a Survivor’s Benefit Plan with Mother as the sole beneficiary as well as

ordering him to execute a “Form RI 76-10” to permanently assign Father’s Federal

Group Life Insurance benefits to Mother. But as Mother points out in her brief, after

Father submitted his brief to this court in July, the trial court entered an agreed “Final

Decree of Divorce Nunc Pro Tunc” on September 11, 2019. In the nunc pro tunc

decree, the specific orders that Father complains of regarding his Survivor’s Benefit

Plan and his Federal Group Life Insurance have been removed, and Father is no
                                            12
longer obligated to provide such benefits to Mother. Thus, we overrule Father’s first

issue.

B.       The Domicile Restriction

         In his second issue, Father argues that the trial court abused its discretion by

ordering that Mother had the exclusive right to determine the primary residency of

Child. Specifically, Father argues that despite the trial court’s ordering “nominal

reimbursement” to assist him in visiting Child in Anchorage, the trial court abused its

discretion by finding that a geographical restriction allowing Mother to relocate Child

to Anchorage was in Child’s best interest. We disagree.

         We review the trial court’s decisions on custody, control, possession, and

visitation matters for an abuse of discretion. See Gillespie v. Gillespie, 644 S.W.2d 449,

451 (Tex. 1982); In re M.P.B., 257 S.W.3d 804, 811 (Tex. App.—Dallas 2008, no pet.);

see In re W.M., 172 S.W.3d 718, 724 (Tex. App.—Fort Worth 2005, no pet.) (reasoning

that the trial court has “wide latitude in determining the best interests of a minor

child”). To determine whether a trial court abused its discretion, we must decide

whether the court acted without reference to any guiding rules or principles; in other

words, we must decide whether the act was arbitrary or unreasonable. Low v. Henry,

221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex.

2004); W.M., 172 S.W.3d at 725. An appellate court cannot conclude that a trial court

abused its discretion merely because the appellate court would have ruled differently


                                            13
in the same circumstances. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549,

558 (Tex. 1995); see Low, 221 S.W.3d at 620.

      An abuse of discretion does not occur when the trial court bases its decisions

on conflicting evidence.     In re Barber, 982 S.W.2d 364, 366 (Tex. 1998) (orig.

proceeding). Furthermore, an abuse of discretion does not occur as long as some

evidence of substantive and probative character exists to support the trial court’s

decision. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002); W.M., 172 S.W.3d

at 725. We must be cognizant that the trial court is in a better position to decide

custody cases because “it faced the parties and their witnesses, observed their

demeanor, and had the opportunity to evaluate the claims made by each parent.” In re

J.R.D., 169 S.W.3d 740, 743 (Tex. App.—Austin 2005, pet. denied).

      In our review of a child-custody ruling under the abuse-of-discretion standard,

legal and factual sufficiency are not independent grounds of error but are relevant

factors in deciding whether the trial court abused its discretion.         In re T.D.C.,

91 S.W.3d 865, 872 (Tex. App.—Fort Worth 2002, pet. denied) (op. on reh’g); see

W.M., 172 S.W.3d at 725. In determining whether there has been an abuse of

discretion because the evidence is legally or factually insufficient to support the trial

court’s decision, we consider whether the trial court had sufficient information upon

which to exercise its discretion and whether it erred in its application of that

discretion. W.M., 172 S.W.3d at 725; T.D.C., 91 S.W.3d at 872. “The traditional

sufficiency review comes into play with regard to the first question. With regard to
                                           14
the second question, we determine, based on the elicited evidence, whether the trial

court made a reasonable decision.” W.M., 172 S.W.3d at 725 (footnote omitted).

      Texas does not have any specific statute regarding residency restrictions in

custody cases.1   See Lenz v. Lenz, 79 S.W.3d 10, 14 (Tex. 2002); In re M.M.M.,

307 S.W.3d 846, 850 (Tex. App.—Fort Worth 2010, no pet.). In Lenz, the Texas

Supreme Court provided a variety of factors relevant to the determination of whether

a geographic restriction is in the best interest of the child, including: (1) the reasons

for and against the move, including the parents’ good faith motives in requesting or

opposing it; (2) health, education, and leisure opportunities afforded by the move;

(3) the degree of economic, emotional, and educational enhancement for the custodial

parent and child; (4) the effect on extended family relationships; (5) accommodation

of the child’s special needs or talents; (6) the effect on visitation and communication

with the noncustodial parent to maintain a full and continuous relationship with the

child; (7) the possibility of a visitation schedule allowing the continuation of a

meaningful relationship between the noncustodial parent and child; and (8) the ability


      1
        In his brief, Father cites to Texas Family Code Section 153.001 and asserts that
Section 153.001 “provides factors for the court to use in evaluating whether lifting the
geographic restriction violates Texas public policy.” Tex. Fam. Code Ann. § 153.001.
It is true that the Lenz court stated that the public policy announced in Section
153.001 outlined the “framework upon which we may build guidelines for . . .
residency restriction for purposes of relocation,” but the Lenz factors were designed
to “give meaning to the[] public policy imperatives” found in Section 153.001. Lenz,
79 S.W.3d at 14. Because Section 153.001 does not itself set out factors in the
relocation context, the Lenz court developed the Lenz factors. Id.

                                           15
of the noncustodial parent to relocate.2 79 S.W.3d at 15–16. In doing so, the

supreme court recognized that cases such as these are intensely fact-driven and

therefore involve the balancing of these numerous factors, as opposed to formulaic

tests.3 Id.

       In this case, the majority of the Lenz factors support the trial court’s ordered

geographical restriction.



       2
        Although Lenz involved a modification proceeding, the factors are also
applicable in an appeal of a trial court’s decision regarding geographic restriction in a
divorce decree. See Yasin v. Yasin, No. 03–10–00774–CV, 2011 WL 5009895, *3 & n.
3 (Tex. App.—Austin Oct. 21, 2011, no pet.) (mem. op.) (explaining that while Lenz
involved a motion to modify, “the factors are also applicable in an appeal of a trial
court’s decision regarding geographic restriction in a divorce decree”).
       3
        Although both parties cite to and analyze the Holley factors that reviewing
courts typically utilize to address the inquiry of whether termination of a parent’s
rights to a child is in the best interest of a child, we decline to use these factors
because they address a completely different inquiry than the one posed in relocation
or residency-restriction cases. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.
1976) (articulating factors to be analyzed by reviewing courts in determining the best
interest of a child in termination of parental rights cases). Indeed, Lenz was written
twenty-six years after Holley, and the Lenz court did not address the Holley factors
when discussing how a number of jurisdictions dealt with the question of relocation
or geographic restrictions. 79 S.W.3d at 15–16. While it is true that some courts have
mixed the Lenz and Holley factors together when addressing a relocation or
geographic-restriction case, this court has not. Compare Womack v. Womack, No. 10-
05-00182-CV, 2006 WL 1911004, *5 (Tex. App.—Waco July 12, 2006, no pet.) (mem.
op.) (utilizing both the Lenz and Holley factors in a relocation case) with M.M.M.,
307 S.W.3d at 849 (utilizing only the Lenz factors, this court held that trial court did
not abuse its discretion by declining to include geographic restriction on child’s
domicile); see also In re M.V., 583 S.W.3d 354, 357 (Tex. App.—El Paso 2019, no pet.)
(analyzing only the Lenz factors and holding that trial court did not abuse its
discretion by lifting geographic-residency restriction).

                                           16
      1.     The Reasons for and Against the Move, Including the Parents’ Good Faith Motives
             in Requesting or Opposing it

      Here, Mother’s stated reasons for wanting to move to Anchorage were so that

Mother’s grandparents could provide a stable home and economic support for her

and Child and that Child would be able to grow up around family members with

whom Mother had a relationship. Mother also said that she had a greater earning

capacity in Anchorage than in Texas. Conversely, Mother and Grandfather both

testified that Mother and Child had an almost nonexistent support system in Texas.

There is nothing in the record that would have led the trial court to question Mother’s

good faith in requesting the move.

      Father’s stated reason for opposing the move was that he would not be able to

visit Child enough to establish a proper parent-child relationship and that he had

difficulty with Mother in arranging visitation with Child. But the record indicates,

especially through the text messages he sent to his friend, that Father appeared more

concerned with the financial ramifications of potential child support than he was

concerned with where Child lived. Indeed, in his text messages, Father told his friend

that he was going to ask that Mother take the home in Alaska and receive only $800 a

month in child support and then he would allow Child to move to Anchorage with

Mother. Father also admitted at trial that he had attempted to agree to three different

settlements which included Mother’s right to move Child with her to Anchorage, but

that he had been told the offers were “not good enough.” The trial court was free to

                                            17
conclude that Father’s motives for not wanting Child to move to Anchorage were not

in good faith and to find that this factor weighed in favor of the ordered geographical

restriction.

       2.      Health, Education, and Leisure Opportunities Afforded by the Move

       Mother testified that she and Child had recently visited Anchorage and that she

had taken Child camping and fishing and that she desired that Child would have these

same leisure opportunities afforded to her in the future. Child has health coverage

through Tricare whether she lives in Anchorage or in Texas. And the record is devoid

of any indication of either Mother’s or Father’s intentions as far as Child’s education.

The trial court was free to find that this factor weighed in favor of the ordered

geographical restriction.

       3.      The Degree of Economic, Emotional, and Educational Enhancement for the
               Custodial Parent and Child

       As mentioned, some of Mother’s stated reasons for wanting to move to

Anchorage were so that she could benefit from being able to earn more money and be

provided support from her family in the form of having somewhere for her and her

daughters to live. Mother also testified that she missed her family and that she wanted

Child to have a similar upbringing to hers. Mother further said that she has relatives

in Anchorage that were similar in age to Child.             Grandfather testified that the

grandparents would allow Mother and her daughters to live with them in their seven-

bedroom home. He also said that Mother would not initially have to pay rent.

                                              18
Although there is no evidence in the record regarding how Child’s education might be

enhanced (she was one year old at the time of trial), the trial court was free to find

that this factor weighed in favor of the ordered geographical restriction given the

testimony of Mother and Grandfather regarding how Child’s situation could be

emotionally and economically enhanced.

      4.     The Effect on Extended Family Relationships

      Both Mother and Grandfather testified that Child would be around an

extended family if she moved to Anchorage, a family to whom Mother is close.

Conversely, Mother and Grandfather both testified that Mother and Child lack a

support system in Texas. And Mother testified that although she knew of relatives

who lived in Texas, she did not have a relationship with any of them, and she did not

know where many of them lived.           Father offered no evidence that he had any

extended family in Texas who would be impacted by Child moving to Anchorage.

The trial court was free to find that this factor weighed in favor of the ordered

geographical restriction.

      5.     Accommodation of the Child’s Special Needs or Talents

      There is no evidence in the record that Child has special needs or talents given

that she was one year old at the time of the final divorce hearing. This factor neither

weighs for nor against the trial court’s ordered geographical restriction.




                                            19
         6.       The Effect on Visitation and Communication with the Noncustodial Parent to
                  Maintain a Full and Continuous Relationship with the Child

         Mother testified that she would be willing to accommodate Father’s visiting

Child in Anchorage any time he wanted. She also stated that Father would be allowed

to possess Child during summers and holidays. Furthermore, Father would still have

the ability to Skype with Child, a method of communication with Child that Mother

averred Father primarily utilized. Even though Father said that Child’s moving to

Anchorage would affect his ability to visit Child, the trial court had before it evidence

that Father had difficulties coordinating visitations with Child when she lived in

Texas. Indeed, after separating from Mother, Father moved 112 miles away from

where Child lived, and he testified that this distance made it difficult for him to visit

Child.        The trial court also had before it evidence that Father missed multiple

visitations with Child in Texas because he was either working or hunting.

         There was also evidence that because of Father’s work schedule, he is often

away for weeks at a time. And the trial court had before it a text from Father to his

friend stating, “How can I get custody if I am gone all the time[?]” The trial court was

free to conclude that the barriers that prevented Father from having a continuous

relationship with Child in Texas were similar to the barriers he would face if Child

lived in Anchorage. Furthermore, the trial court relieved some of Father’s financial

concerns of traveling to Anchorage by ordering that Mother pay for one-fourth of his



                                               20
travel costs to see Child until Child reaches the age of three. The trial court was free

to find that this factor weighed in favor of the ordered geographical restriction.

      7.     The Possibility of a Visitation Schedule Allowing the Continuation of a Meaningful
             Relationship Between the Noncustodial Parent and Child

      As described under the last factor, Mother said that she was willing to

accommodate Father’s visitation in Anchorage any time he wanted. She also said that

Father could possess Child during summers and holidays. And the trial court had

before it evidence that Father’s ability to visit Child in Anchorage would not be

significantly different than his ability to visit Child in Texas. The trial court was free

to find that this factor weighed in favor of the ordered geographical restriction.

      8.     The Ability of the Noncustodial Parent to Relocate

      Father testified that he had years of work lined up in Texas and that he did not

anticipate being relocated anytime in the near future. But the trial court had evidence

before it that Father owns a house forty-five miles away from where Child will live in

Anchorage as well as evidence that Father had intended to move back to Anchorage

after accruing more time with the Army Corps of Engineers. The trial court was free

to find that this factor weighed in favor of the ordered geographical restriction.

      Having concluded that the trial court had sufficient information before it upon

which to exercise its discretion to find that the majority of the Lenz factors support

the trial court’s ordered geographical restriction, we conclude that the trial court did



                                             21
not abuse its discretion by ordering the restriction. See W.M., 172 S.W.3d at 725. We

overrule Father’s second issue.

                                  IV. CONCLUSION

      Having overruled both of Father’s issues on appeal, we affirm the trial court’s

judgment.

                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: January 16, 2020




                                         22